NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-1089


                               AMPEX CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.


             EASTMAN KODAK COMPANY, CHINON INDUSTRIES, INC.,
                        and ALTEK CORPORATION,

                                                      Defendants-Appellees.


       Jesse J. Jenner, Ropes & Gray LLP, of New York, New York, argued for plaintiff-
appellant. With him on the brief were Norman H. Beamer, of Palo Alto, California, and
James E. Hopenfeld, of Washington, DC. Of counsel was Karen A. Christiansen, of
Palo Alto, California.

      Michael J. Summersgill, Wilmer Cutler Pickering Hale and Dorr LLP, of Boston,
Massachusetts, argued for defendants-appellees. With him on the brief were William F.
Lee, Donald R. Steinberg, Lauren B. Fletcher, and Jordan L. Hirsch, of Boston,
Massachusetts, and S. Calvin Walden, of New York, New York.


Appealed from: United States District Court for the District of Delaware

Judge Kent A. Jordan
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                    2007-1089


                             AMPEX CORPORATION

                                                         Plaintiff-Appellant,

                                         v.

            EASTMAN KODAK COMPANY, CHINON INDUSTRIES, INC.,
                       and ALTEK CORPORATION,

                                                         Defendants-Appellees.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF DELAWARE

In CASE NO(S).           04-CV-1373.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, DYK and MOORE, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATE: February 7, 2008________         _/s/ Jan Horbaly___________________
                                       Jan Horbaly, Clerk